United States Court of Appeals
                     For the First Circuit
No. 17-1653

                     ELBA I. FALTO DE ROMÁN,

                      Plaintiff, Appellant,

                               v.

 MUNICIPAL GOVERNMENT OF MAYAGÜEZ; JOSE GUILLERMO RODRIGUEZ, as
                 Mayor of the City of Mayagüez,

                     Defendants, Appellees,

ELENA MARTINEZ, as Member of the Board of Directors of the Head-
 Start Program, Mayagüez; LUIS OLIVERAS, as Member of the Board
of Directors of the Head-Start Program, Mayagüez; LUIS OJEDA, as
  Member of the Board of Directors of the Head-Start Program,
 Mayagüez; CARLOS GONZALEZ, as Member of the Board of Directors
 of the Head-Start Program, Mayagüez; EFRAIN DE JESUS; LISAIRA
DIAZ-NADAL; LUIS BALAGUER; ELIDA CARABALLO; FRANCISCO FIGUEROA;
LOURDES FELICIANO; NITZIA LAMBERTY; LUIS RAMOS; RICHARD ROE, as
 Member of the Council of Policy Rules, Mayagüez; JOHN DOE, as
 Member of the Council of Policy Rules, Mayagüez; JANE DOE, as
  Member of the Board of Directors of the Head-Start Program,
 Mayagüez; JANE DOE, as Member of the Council of Policy Rules,
 Mayagüez; RICHARD ROE, as Member of the Board of Directors of
  the Head-Start Program, Mayagüez; JOHN DOE, as Member of the
  Board of Directors of the Head-Start Program, Mayagüez; JANE
    DOE, as Member of the Council of Policy Rules, Mayagüez,

                           Defendants.

                      _____________________

                          ERRATA SHEET


     The opinion of this Court, issued on August 22, 2022, is
amended as follows:

    On page 11, line 8 insert a space between "Rule" and "50(b)"
     On page 12, lines 3-4 remove quotation marks before and
after parenthetical phrase

    On page 12, line 3 insert a space between "78" and "F.3d"

     On page 12, lines 4-6 remove "See BB 5.2(f)(ii), (iii) (only
permitting the omission of quoting parentheticals beyond the
first level); BB 10.6.3 (same)."

    On page 12, line 14 "they" should be "he"

    On page 12, line 14 remove "now"

     On page 13, line 14 remove "Finally, the jury was instructed
that if it found"

    On page 14, line 3 "appellants" should be "appellees"